Citation Nr: 1722570	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  10-05 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right eye disorder.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to September 1994. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in November 2014. A transcript of the hearing is associated with the claims files.

The Board remanded the issue on appeal for additional development in June 2016. The directives having been substantially complied with the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Previously on appeal before the Board was entitlement to service connection for migraine headaches. However, in a September 2016 rating decision service connection was granted, and as such constitutes a full grant of benefits sought on appeal the issue of entitlement to service connection for migraine headaches is therefore not before the Board. See AB v. Brown, 6 Vet. App. 35 (1993). 

The Board notes since the most recent Supplemental Statement of the Case (SSOC) was issued in February 2017 the Veteran submitted additional relevant evidence to the Board as to his claim for entitlement to service connection for an eye disorder. Although an SSOC was not issued following receipt of this evidence, given the favorable disposition of the Veteran's claim, the Board finds that the Veteran is not prejudiced by the Board reviewing the evidence in the first instance and adjudicating his claim. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Right eye retinal detachment and choroidal rupture are attributable to active service. 


CONCLUSION OF LAW

Right eye retinal detachment and choroidal rupture were incurred in active service. 38 U.S.C.A. §§ 5107, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, in light of the fully favorable decision as to the issue of service connection for right eye disability, herein, no further discussion of such duties is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. §§ 1110, 1131. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not chronic, a showing of continuity of symptomatology after discharge is required. Id.

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service. 38 C.F.R. § 3.303(d).

The Board notes that the Veteran is not asserting that his claimed disability resulted from him engaging in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (b) (West 2014) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III. Analysis

The Veteran contends he is entitled to service connection for right eye retinal detachment and choroidal rupture. The Veteran has consistently reported that he injured his right eye while in service during a live fire exercise. The Veteran has reported ongoing symptoms since service including eye pain, and decreased vision. The Veteran is competent to describe his ongoing symptoms since service and his statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has a diagnosis of right eye retinal detachment and choroidal rupture. See November 2016 VA examination. 

The Veteran contends that in-service he was injured during a live fire training exercise, where he was exposed to an explosive device without cover. The Veteran has consistently reported as a result of this explosion he received a laceration above his right eye, and has provided photographic evidence of such. The Veteran has submitted photographs from service noting the scar above his right eye, extensive lay statements and medical literature addressing his symptoms and treatment relating to his eye injuries. The Veteran's DD 214 indicates he served as a helo mechanic trainee. See DD 214. Personnel records note the Veteran was stationed at Camp Pendleton for training for several months, which is where the Veteran reports he was involved in the live fire exercise. 

Service treatment records (STRs) have been associated with the claims file. A report of medical examination in December 1993 noted a clinical evaluation of the eyes was normal. Intraocular tension was OD 13.0 and OS 14.0. See report of medical examination December 13, 1993. On a December 1993 report of medical history the Veteran reported no eye trouble. See December 13, 1993 report of medical history. No medical examination was performed at the Veteran's separation from service. In light of the Veteran's consistent statements and corresponding service personnel records, his statements are credible and consistent with the circumstances of his service as to his injury during a live fire exercise.  

The issue before the Board is whether the Veteran's right retinal detachment and choroidal rupture, is related to his injuries in-service. The Veteran has consistently stated that he injured his eye in service during a live fire exercise and began experiencing symptoms soon thereafter. The Board finds the Veteran's account of in-service events is credible and his statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran was afforded a VA examination in June 2015. The Veteran reported an injury during a live fire incident in-service. See June 2015 VA examination. The examiner indicated a diagnosis of right eye retinal detachment. The examiner noted retinal detachment which resulted in surgery in April 2000. The examiner found that it was not likely that the Veteran's retinal detachment was caused by the in-service live fire incident. The examiner noted the Veteran continues to experience decreased visual acuity due to multiple retinal detachment repairs and their sequellae. The examiner found that given most traumatic retinal detachments occur within the first year or earlier after blunt trauma to the eye, it is not likely the Veteran's retinal detachment was caused by the live fire incident in-service. The examiner noted a review of the medical literature noting the vast majority of retinal detachments occur early after trauma. The examiner conceded the Veteran's exposure to a live fire accident and injury to his forehead. However, in the Veteran's case the time lapse was just under 7 years and there is no indication of blunt trauma to the eye itself. The examiner noted that if a blast caused organic materials to temporarily embed in his right eye, such would likely cause immediate symptoms related to foreign bodies and abrasion. It was noted that traumatic retinal detachment is caused by blunt trauma to the globe itself, and a scalp scar would not be sufficient to show causation.  Id. The Board finds this opinion is less probative as the examiner failed to consider the private opinions of the Veteran's treating physicians and the Veteran's statements regarding his ongoing symptoms. 

In addition, the Veteran was afforded a VA examination in November 2016. The Veteran reported being exposed to a blast in-service and a subsequent loss of consciousness. See November 2016 VA examination. The examiner noted a diagnosis of right eye retinal detachment and chorioretinal scar.  The examiner noted a review of the Veteran's treatment records post-service and noted that his December 1995 eye examination did not mention right eye retinal scarring, however it appears it was an un-dilated examination. The examiner found that the issue of whether it was at least as likely as not that the Veteran's right eye disorder was incurred in or caused by service could not be resolved without resort to mere speculation. The examiner noted that the injury the Veteran experienced during service could cause a retinal detachment, however it would be unusual to present with such so many years after the initial injury. Most traumatic retinal detachments occur within the first year, after a blunt trauma. However, the examiner noted the Veteran's treating physician noted the retinal detachment was chronic suggesting it had been there for a while which suggests it may have been from the injury in service. However, the examiner found that to determine how long a chronic retinal detachment was present or when it initially occurred would be mere speculation. 

The examiner noted the Veteran's contends that he has a choroidal rupture from the injury shown by his physical in December 1993 which noted low intraocular pressure, of 13 and 14 in the right and left eye. The examiner noted that a choroidal rupture does not typically cause low intraocular pressure, rather choroidal effusion or detachment causes low intraocular pressures, which his pressures then did not indicate. It was noted, it is possible that the Veteran did have a choroidal rupture and retinal scaring from the injury in-service which could have led to the retinal detachment. However, there are no dilated eye examinations between the Veteran's in-service injury and diagnosis of retinal detachment to show such. An eye examination in December 1995 did not mention a choroidal rupture or retinal scarring. However, the Veteran was not dilated at this examination, and retinal scarring in the inferior periphery (where his retinal detachment occurred) would not be visible without a dilated examination. The examiner noted that it would be expected the chorioretinal scar in the inferior arcade of the right eye, within the posterior pole, to be visible in an un-dilated assessment of the fundus. But the examination noted no mention of this scar, and the first notation of peripheral scarring was at the time of the retinal detachment surgery. Id. 

A private opinion in August 2010 has been associated with the claims file. The Veteran's eye doctor noted the Veteran's in-service injury during a live fire exercise which appears to be as likely as not in contributing to the Veteran's subsequent retinal detachment, even when considering the extensive time frame between the Veteran's injury and retinal repair. See August 10, 2010 private opinion. In a follow-up from the Veteran's eye doctor in August 2010, he noted the Veteran experiences distortion, loss of vision, irregular astigmatism and ongoing sensitivity to light, and these symptoms are attributed to the Veteran's retinal detachment and subsequent repair. His eye doctor noted in reviewing the Veteran's eye examinations and records pre and post-service it appears that the Veteran's in-service injury in a live fire exercise was as likely as not a contributor to his subsequent retinal detachment. Id. 

Further, a private opinion from October 2012 has been associated with the claims file. The Veteran's eye doctor noted that the Veteran had a single incident of trauma to his right eye in-service. See October 17, 2012 private opinion. This incident resulted in severe vision loss due to retinal detachment and choroidal rupture. The Veteran's physician noted this traumatic event is the cause of his choroidal rupture resulting in vision loss. Id. 

A private eye examination and report from November 2012 noted ongoing vision difficulties, with ongoing eye pain, and these symptoms have increased overtime from post-service forward. The Veteran's eye doctor noted the Veteran reported trauma to the right eye during service and his retinal surgery in April 2000 and permanent choroidal rupture of the right eye are clinical evidence of the Veteran's in-service injury. 

In addition, a private opinion from November 2014 has been associated with the claims file. The Veteran's eye doctor noted that after reviewing his file it is clear that the November 1993 event in-service lead to a choroidal rupture that resulted in the delayed onset of retinal detachment. It was noted there is no way a small vision tester such as the Titmus screener used in evaluating visual acuity would be able to determine the extent of damage as it was only a visual acuity tester used during the December 1995 examination. Id. 

Private treatment records in December 1995 note the Veteran reported difficulty reading, and often experiencing pain in his eyes, tiredness, itching and squinting. See December 1995 private treatment records. Treatment records in April 2000 note the Veteran was experiencing chronic inferior retinal detachment and significant retinal scarring. See April 14, 2000 operation report. 

The Board notes there is conflicting evidence as to whether the Veteran's right eye disability is related to his injuries in-service. The Board has competent and credible reports from the Veteran regarding his in-service injury and ongoing symptoms since service and private opinions finding a relationship between the Veteran's service and his subsequent right eye retinal detachment and choroidal rupture. The Board notes that the private opinions of record note a relationship between the Veteran's right eye disability and his injuries in-service from treatment providers noting the Veteran experienced chronic retinal detachment attributed to his in-service injury. The Board notes the private opinions do not include very detailed rationales. On the other hand, the VA examinations of record fail to find the Veteran's right eye disability is related to service. The VA examination in June 2015 found that it was not likely that the Veteran's retinal detachment was caused by the in-service live fire incident. The examiner noted a review of medical literature finding that most traumatic retinal detachments occur within the first year or earlier after blunt trauma, but failed to consider the private opinions of record. However, the VA examination in November 2016 considered the private opinions of record and the Veteran's statements regarding his symptoms and found that treatment records noted a chronic retinal detachment suggesting such may have been from the injury in-service. However, the examiner was unable to resolve the issue of whether the right eye retinal detachment was at least as likely as not incurred in or caused by in-service injury without resort to mere speculation.  However, we resolve such doubt in the Veteran's favor. In light of a review of all the evidence of record the preponderance of the evidence favors in granting the Veteran's claim for entitlement to service connection for a right eye disability. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).  



						(CONTINUTED ON NEXT PAGE)

ORDER

Service connection for right eye retinal detachment and choroidal rupture is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


